Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2021 was filed after the mailing date of the final rejection on 09/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims
The amendment filed on 12/09/2021 is acknowledged. Claims 1-20 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 12/09/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejections of the claims are maintained for reasons of record and the following. The rejections are modified based on the amendments. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dreher et al. (US 2016/0250109 A1).
Dreher et al. teach fibrous structure comprising a plurality of water-soluble fibrous elements with or without active (the instant claim 11) with a diameter of <50 μm (the instant claim 13) and one or more active agent-containing water-soluble particles containing one or more actives, including perfume and surfactant, made from filament-forming material comprising water-soluble polymer, 0.5 to 95% by weight of fibrous surfactant including cationic surfactant such as quaternized ammonium salt (the instant claim 16), and fatty acids, fatty alcohols (C8/10 to C32), etc.;
wherein the particle size is from about 10 to about 300 μm and water-soluble matrix including copolymer of polyacrylic (the instant claim 7);
wherein the water-soluble material including a polyvinyl alcohol (the instant claim 20), polymethacrylates (the instant claims 12 and 15) with MW of 10,000 to about 40,000,000 g/mol and carboxymethylcellulose (the instant claims 6 and 19);
wherein the fibrous structure dissolves in <5 minutes and >1 second;
wherein two or more particles within the fibrous structure may comprise different active agents (the instant claim 8);
wherein the fibrous elements comprises 5-25% by weight of fibrous structure of filament-forming material (the instant claim 15, also cross-linking agent) and active agent-containing particles to fibrous elements weight ratio of from about 1:3 to about 1:10;
wherein the fibrous structure comprises comprising 5% by dry fibrous structure of active such as perfume, i.e., with the weight ratio between the particles and fibrous elements of about 1:10, the particle contains 55% by dry particles of active such as perfume and the matrix being 45% by weight of the particles (entire reference, especially abstract, paragraph 10-16, 53-56, 67, 70, 72, 82, 83, 92, 93, 99, 104, 111-116, 118, 122, 127, 131 134, 136, 152, 165, 166, 183, 186, 278, 293, and 295, figure 5-7, and claims 1-4, 6-12, 18, 19). Silica flow aid is not recited as a must have component (the instant claim 18).

Dreher et al. are silent about the leakage of perfume from the active agent-containing particles in the instant claims 1 and 3 and fibrous structure forming homogenous cream upon addition of water in the instant claim 1. According to the instant specification, adding matrix particles containing hydrophobic benefit agents, including perfumes, is the reason for the claimed leakage (page 4, line 15-16) which in turn results in easy dissolution of the fibrous structure (page 3, line 26 through page 4, line 4). Since Dreher et al. teach the active agent-containing particles being perfume in matrix, and in addition, the same matrix materials; the perfume matrix particles would have the same leakage as claimed and therefor the same formation of homogenous cream upon addition of water.
The dissolution test method taught by Dreher et al. (paragraph 329-342) is different from the claimed hand dissolution method in claim 2. The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same water soluble ingredients and being dissolved in water <5 minutes and >1 second, i.e., rapid dissolution, and applicant’s own disclosure supports the suitability of the prior art 
According to the instant specification, a fibrous structure (including matrix particles containing perfume ingredients and fibrous elements containing from about 1 to about 50% by weight of polymeric structurant, from about 10 to about 85% by weight of a high melting point fatty compound, and from about 1 to about 60% by weight of a cationic surfactant) forms a lamellar structure upon addition of water at a water to fibrous structure ratio of about 5:1 (the paragraph bridges page 14 and 15). Since the fibrous structure taught by Dreher et al. is substantially the same (comprising 5-25% by weight of fibrous structure of filament-forming material (polymeric structurant), 0.5 to 95% by weight of fibrous element of cationic surfactant, and fatty acids, fatty alcohols (C8/10 to C32)) as the recited fibrous structure that has the property of forming lamellar structure upon addition of water at a water to fibrous structure ratio of about 5:1; it would be reasonable to assume the fibrous structure taught by Dreher et al. having the same property as claimed in claim 14.
Dreher et al. do not specify: i) the exact same particle size in claim 1; ii) the exact same weight percentage of cross-linking agent in claim 7; iii) the exact same weight percentage of cationic surfactant in claim 16, and iv) the exact same chain length of fatty alcohols in claim 1 which correspond to the melting point.
These deficiencies are cured by the rational that a prima facie case of obviousness typically exists when the range of a claimed composition lies inside or overlaps with  the range disclosed in the prior art.

A prima facie case of obviousness typically exists when the range of a claimed composition overlaps with the range disclosed in the prior art, such as in the instant rejection. The claimed range of cross-linking agent is about 1 to about 10% by weight and the range of cross-linking agent taught in the prior art is 5-25% by weight and therefor, overlaps with the claimed range. 
A prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. The claimed range of cationic surfactant is from about 20 to about 40% by weight and the range of cationic surfactant taught in the prior art is 0.5 to 95% by weight and therefor, includes the claimed range. 
A prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. The claimed range of chain length of fatty alcohols is from C12-22 and the range of chain length of fatty alcohols taught in the prior art is C8/10 to C32 and therefor, includes the claimed range. 

Response to Applicants’ arguments:

However, this argument is not deemed persuasive. It was polyacrylic acid copolymer cited in the instant and the previous office action, not crosslinked polyacrylate while polyacrylic acid copolymer is recited in the instant claim 7.
Moreover, 5.71±0.14% (5.57-5.85%) leakage is very close to the claimed <5% leakage and there is no demonstration of the criticality of <5% vs 5.71±0.14% leakage with regard to forming waxy structure in/on the surface of the dissolvable article and thus obvious. Hand dissolution limitation is not recited in claim 1.

Applicants argue that Dreher et al. do not teach the claimed “an agglomerate comprising more than one particle”.
However, this argument is not deemed persuasive. Figures 5-7 in Dreher et al. clearly show more than one particle being together, i.e. the claimed “an agglomerate comprising more than one particle”. As stated in the rejection above and in the previous officer action, the claimed agglomerated particle has the same agglomeration as that of the particles taught by Dreher et al. (figure 5-7) according to the instant specification (figure 4-6).

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed remains predictable and expected in the absence of 

Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 5-8, 10-18, 22, 23, and 25-28 of copending Application No. 15/979,961 (allowance dated 12/30/2020) in view of Dreher et al. (US 2016/0250109 A1). Although the patent and instant claims are not identical, they are not patentably distinct from each other because: the instant claims 1-20 recite a fibrous structure comprising: 
a) a plurality of fibrous elements comprising a polymeric structurant having a Mw of from about 10,000 to about 6,000,000 g/mol; a high melting point fatty material having a carbon chain length C12-22 or mixtures thereof, wherein the melting point is above 25 °C; and a cationic surfactant;  
b) agglomerated particles comprising one or more perfume matrix particles comprising from about 10% to about 70%, by weight of the matrix particle of perfume and from about 30% to about 90%, by weight of the matrix particle, matrix material selected from the group consisting of water-soluble polymers, etc.; 
wherein the one or more perfume matrix particles have a leakage of less than 5% according to the Analysis of Free Perfume in Perfume Particles; 
wherein the agglomerated matrix particles are from about 100 microns to about 1000 microns according to the Median Particle Size Test Method.
The 15/979,961 application claims 1, 2, 5-8, 10-18, 22, 23, and 25-28 recite a dissolvable solid structure comprising: 
12-22 or mixtures thereof, wherein the melting point is above 25 °C; and a cationic surfactant; and
an encapsulated fragrance vehicle;
wherein the components of the fibrous material form a homogenous material when molten, and wherein a lamellar structure is formed upon addition of water to the dissolvable solid structure in the ratio of about 5:1.
The 15/979,961 application does not claim the encapsulated fragrance vehicle being agglomerated particles comprising one or more perfume matrix particles comprising from about 10% to about 70%, by weight of the matrix particle of perfume and from about 30% to about 90%, by weight of the matrix particle, matrix material selected from the group consisting of water-soluble polymers, etc.
Dreher et al.’s disclosures are discussed above and applied in the same manner. It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in 15/979,961 application claims 1, 2, 5-8, 10-18, 22, 23, and 25-28 and Dreher et al. to specify encapsulated fragrance vehicle in the composition recited in 15/979,961 application claims 1, 2, 5-8, 10-18, 22, 23, and 25-28 being active agent-containing water-soluble particles containing one or more actives, including perfume, in water-soluble matrix including polyacrylic. Perfume encapsulated in water-soluble matrix of polyacrylic being combined with plurality of fibrous elements to form water-soluble fibrous structure was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows 
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same composition.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments:
Applicant states that the provisional obviousness-type double patenting rejections be held in abeyance until the claims have been allowed. Until that time the claims must remain rejected.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612